DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 12/18/2020. The amendments filed on
12/18/2020 have been entered. Accordingly, claims 1-2, 4-8, and 10-16 remain pending, claims 1 and 4 have been amended, and claim 3 has been canceled.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1-2, 4-5, 7-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frisa et al. (US20090156935, hereafter “Frisa”), in view of Yamashita et al. (US20150372219, hereafter “Yamashita”), further in view of Dillman et al. (US6497660, hereafter “Dillman”, cited in the applicant’s IDS).
Regarding claim 1, Frisa discloses ultrasound system for transmitting ultrasonic energy into a body (see FIG. 1), the system comprising:
an ultrasound probe having an array of ultrasonic transducer elements (see FIG. 3); and
a transmit beamformer having transmit channels coupled to the ultrasonic transducer elements and configured to apply asymmetric transmit signals to the elements (see FIGS. 2-3) during their respective transmit intervals (“inclinations could be used and/or the subvolume could be inclined asymmetrically to the left or right in azimuth as desired” [0028]), but does not explicitly disclose wherein the array of ultrasonic transducer elements comprises a single crystal piezoelectric material with a domain aligned and orientation providing a polarization of the piezoelectric material; and wherein the asymmetric transmit signals comprise a non-zero mean amplitude configured to generate a force to maintain domain aligned in orientation such that the polarization of the piezoelectric materials is reinforced.
However, in the same field of endeavor, Yamashita teaches wherein the array of ultrasonic transducer elements comprises a single crystal piezoelectric material (a piezoelectric transducer includes a pole or a single crystal piezoelectric body [abstract]) with a domain aligned * signals comprise a non-zero mean amplitude configured to maintain domain aligned in orientation such that the polarization of the piezoelectric materials reinforced (in order to align variations in polarization in the single-crystal wafer caused by heat in the cutting process, the DC polarization/biasing voltage is applied as electric field/voltage per unit thickness/dielectric strength with a negative value in relation to the mean amplitude/peak-to-peak value of the drive signals to comprise asymmetric transmit signals).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound system disclosed by Frisa with the array of ultrasonic transducer elements comprises a single piezoelectric material with a domain aligned and orientation providing a polarization of the piezoelectric material; and the asymmetric transmit signals comprise a non-zero mean amplitude configured to maintain domain aligned in orientation such that the polarization of the piezoelectric materials is reinforced taught by Yamashita so that a single crystal transducer element comprised of a desired ratio of specified lead complex perovskite compounds, that has a phase transition temperature is lower than the Curie temperature. By the selection of a specified ratio of lead complex perovskite compounds for a single crystal, a high dielectric constant and binding coefficient can be maintained, thus reducing the temperature dependence 
Frisa, in view of Yamashita, discloses application of DC electric field being applied at regular periodic intervals periodic time intervals (see [0062] & [0068-0071] of Yamashita), but does not explicitly disclose that domain aligned in the orientation which provides the reinforced polarization of the piezoelectric materials as being maintained by the generation of a force by the asymmetric transmit signals which comprise the non-zero mean amplitude.
However, in the same field of endeavor, Dillman teaches generate a force to maintain domain aligned in orientation such that the polarization of the piezoelectric materials reinforced (part of the manufacturing process, the fine structure of the unit cells/domains are oriented with an electric field at high temperatures and when the voltage across the transducer is changed, the domains in the crystal structure strain to produce a net displacement of the piezoelectric material by emitting a pressure wave/force at ultrasonic frequencies so that the dipoles of each unit cell will align with this applied external field/force and the alignment has been reinforced so that it remains once the temperature cools, columns 1 &2, lines 29-38 & 40-53).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasonic system disclosed by Frisa and Yamashita generate a force to maintain domain aligned in orientation such that the polarization of the piezoelectric materials reinforced as taught by Dillman so that the risk of depoling may be reduced if a suitable DC bias is applied to the transducer in addition to the desired pulse. The 
*Asymmetric transmit signals have been interpreted as including transmit signals on a DC bias as disclosed by the applicant in paragraph [0005] of the specification from PG Pub for the application.
Regarding claim 2, Frisa, in view of Yamashita and Dillman, substantially discloses all the limitations of the claimed invention, specifically, Yamashita discloses wherein the transducer elements further comprise piezoelectric ceramic transducer elements (see [0043] single crystal as a ceramic seed).
Regarding claim 4, Frisa, in view of Yamashita and Dillman, substantially discloses all the limitations of the claimed invention, specifically, Yamashita discloses wherein the single crystal transducer elements further comprise single crystal lead magnesium niobate-lead titanate (PMN-PT) (PMN-PT 71/29, single crystal 24 of lead magnesium niobate-lead titanate [0067]), lead zinc niobate-lead titanate (referred to as also zinc lead niobate-lead titanate, PZN-PT [0025], [0028], [0041]), lead indium niobate and lead titanate (PIN and POT in [0021], the prepared piezoelectric single crystal ingot contains at least lead titanate (PbTiO3) and a relaxor-based lead complex perovskite compound (Pb(B1, B2)O3): (wherein B1 is at least one of magnesium and indium, and B2 is niobium) [0045], the lead complex perovskite compound may contain lead indium niobate, lead magnesium niobate, and lead titanate [0048], [0073], [0095], [0110]).
Regarding claim 5, Frisa, in view of Yamashita and Dillman, substantially discloses all limitations the claimed invention, specifically, Frisa discloses further comprising a plurality of transmit/receive T/R switch respectively coupling each transmit channel to a transducer element 
Regarding claim 7, Frisa, in view of Yamashita and Dillman, substantially discloses all the limitations the claimed invention, specifically, Frisa discloses wherein the ultrasonic transducer elements further comprise voltage-driven transducer elements (“Each intra-group transmit processor 38 i includes one or more digital waveform generators that provide the transmit waveforms and one or more voltage drivers that amplify the transmit pulses to excite the connected transducer elements” [0022]), and specifically, Dillman discloses wherein the ultrasonic transducer elements further comprise negatively poled transducer elements; and wherein the asymmetric transmit signals exhibit a mean amplitude value which is negative with respect to a zero reference voltage (FIG. 3 depicts a negatively polarized transducer element, where the bias generator 210, together with the resistor 220 and capacitor 230, shift the bipolar voltage signal negatively  in respect to the 0 reference voltage column 5, lines 3-11).
Regarding claim 8, Frisa, in view of Yamashita and Dillman, substantially discloses all the limitations the claimed invention, specifically, Frisa discloses wherein the ultrasonic transducer elements further comprise voltage-driven transducer elements (“Each intra-group transmit processor 38 i includes one or more digital waveform generators that provide the transmit waveforms and one or more voltage drivers that amplify the transmit pulses to excite the connected transducer elements” [0022]), and specifically, Yamashita discloses wherein the ultrasonic transducer elements further comprise positively poled transducer elements (each of the single crystal piezoelectric transducer elements are positively polarized by the application of the positive DC biasing voltage [0098-0099]); and wherein the asymmetric transmit signals 
Regarding claim 16, Frisa, in view of Yamashita and Dillman, substantially discloses all the limitations of the claimed invention, specifically, Frisa discloses wherein each transmit channel comprises a shift register configured to store digital data associated with the asymmetric transmit signals (“A pulse generator in the transmitter 10 may provide pulse delay signals to a shift register which provides several delay values to the transmit subarrays 30A” [0023]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of Yamashita and Dillman, as applied to claims 1 and 5 above, further in view of Barlow et al. (US20140144240, hereafter “Barlow”).
Regarding claim 6, Frisa, in view of Yamashita and Dillman, substantially discloses all the limitations of the claimed invention, specifically, Frisa discloses further comprising coupling the plurality of transmit/receive (T/R) switches to the transducer elements (“An ultrasound transmitter 10 is coupled through a transmit/receive (T/R) switch 12 to a transducer array 14” [0021]) and a probe  which can be plugged in to connect to the chassis (“Different imaging probes may be plugged into three connectors 64 on the chassis” [0020]), but does not explicitly disclose a probe cable coupling the T/R switches to the transducer elements.
However, in the same field of endeavor, Barlow teaches a probe cable coupling the T/R switches to the transducer elements (“each of the transducers can include a transmit switch that can be selectively enabled to connect the cable to a particular transducer, thereby allowing the ultrasound system's transmitter or receiver” [0086).
.
Claims 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of Yamashita and Dillman,, as applied to claim 16 above, further in view of Tanaka (US20100256498, hereafter “Tanaka”).
Regarding claim 10, Frisa, in view of Yamashita and Dillman, substantially discloses all the limitations the claimed invention, specifically, Frisa discloses an analog beamformer (“Both the transmit and receive beamformers may be analog [sending an analog transmit signal] or digital beamformers” [0023]), but does not explicitly disclose digital-to- analog converter coupled to receive digital transmit signal data to convert the data to an analog transmit signal.
However, in solving the same problem, Tanaka teaches wherein each transmit channel further comprises a digital-to- analog converter (see FIG. 3) coupled to receive digital transmit signal data to convert the data to an analog transmit signal (see directional arrows in FIG. 3).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Frisa, Yamashita, and Dillman with each transmit channel further comprises a digital-to- analog converter coupled to receive digital transmit signal data to convert the data into an analog transmit signal as taught by Tanaka in order to provide a desired waveform and amplitude that can be obtained via an analog transmission signal which can then be modulated ([0089] of Tanaka).
.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of Yamashita and Dillman, as applied to claim 1 above, further in view of Arnal et al. (US20150320394, hereafter “Arnal”).
Regarding claim 12, Frisa, in view of Yamashita and Dillman, substantially discloses all the limitations of the claimed invention, specifically, Frisa discloses wherein the asymmetric transmit signals further comprises push pulse transmit signals (“A pulse generator in the transmitter 10 may provide pulse delay signals to a shift register which provides several delay values to the transmit subarrays 30A” [0023]), but does not explicitly disclose push pulses.
	However, in the same field of endeavor, Arnal teaches wherein the asymmetric transmit signals ( “The scanning can be provided with appropriate adjustments to the timing and/or amplitude of the ultrasound waveform emitted from the ultrasound transducer array in order to 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Frisa, Yamashita, and Dillman with the asymmetric transmit signals being push pulse transmit signals as taught by Arnal in order to provide for evaluation of anisotropic properties of the region being evaluated ([0061] of Arnal).
Regarding claim 13, Frisa, in view of Yamashita, Dillman, and Arnal, substantially discloses all the limitations of the claimed invention, specifically, Arnal discloses wherein the push pulse transmit signals further produce push pulses of 50 to 1000 microseconds in duration (“The duration 506 of the push pulse 502 can be within a range from about 100 μs to about 200 μs” [0076]).
Regarding claim 14, Frisa, in view of Yamashita and Dillman, substantially discloses all the limitations of the claimed invention, specifically, Frisa discloses wherein the transmit beamformer is further configured to apply asymmetric signals (“the transmit beam planes used are those inclined from −30° to 0° as shown in FIG. 9 c. In each of these illustrations the beams in the beam plane are symmetrically inclined in azimuth from −30° to +30°. However in a constructed embodiment other inclinations could be used and/or the subvolume could be inclined asymmetrically to the left or right in azimuth as desired” [0028]), but does not explicitly disclose the applied asymmetric signals are radio frequency (RF).

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Frisa, Yamashita, and Dillman with the transmit beamformer is further configured to apply asymmetric RF signals taught by Arnal in order to provide a transmit push pulse signal to evaluate shear waves  ([0116] of Arnal).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frisa, in view of Yamashita and Dillman, as applied to claim 1 above, further in view of Barnes et al. (US20030048698, hereafter “Barnes”).
Regarding claim 15, Frisa, in view of Yamashita and Dillman, substantially discloses all the limitations of the claimed invention, specifically, Dillman discloses but does not explicitly disclose wherein the system comprises a direct current (DC) bias circuit and the asymmetric signals comprise a symmetric bipolar transmit signal on a DC bias (the bipolar voltage signal has maximum and minimum values symmetrical about 0 V, and the DC  biased bipolar voltage signal has a quiescent voltage at least as positive as the minimum value of the bipolar voltage signal or at least as negative as the maximum value of the bipolar voltage signal, claims 7 and 12, FIG. 2 and see pulse inversion/symmetry in column 2, lines 4-9), but does not explicitly disclose symmetric transmit signal being a radio frequency (RF) signal.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Frisa, Yamashita, and Dillman with the system comprising a DC bias circuit and the asymmetric signals comprise a symmetric RF signal on a DC bias taught by Barnes in order to provide a directional and elevational control of the transmitting signal, in addition to, when the bias is applied to different polarities to sub-elements of the same element shields the transducer from interference signals ([0018] of Barnes).
Response to Arguments
Rejections made under 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1 filed 12/1/2020 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
/A.S./Examiner, Art Unit 3793